Exhibit 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT, effective as of April 24, 2007, is made by and between CF
Industries Holdings, Inc., a Delaware corporation (the “Company”), and
W. Anthony Will (the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management person­nel;
and

WHEREAS, the Board recognizes that the possibility of a Change in Control exists
and that such possibility, and the uncertainty and questions which it may raise
among manage­ment, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1.             Defined Terms.  The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

2.             Term of Agreement.  This Agreement shall become effective upon
execution, and the Term shall continue in effect through December 31, 2008;
provided, however, that commencing on January 1, 2008 and each January 1
thereafter, the Term shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire no earlier than twenty-four (24) months beyond the month in
which such Change in Control occurred.

3.             Company’s Covenants Summarized.  In order to induce the Executive
to remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein.  Except as provided in Section 9.1
hereof, no Severance Payments shall be payable under this Agreement unless there
shall have been (or, under the terms of the second sentence of Section 6.1
hereof, there shall be deemed to have been) a termination of the Executive’s
employment with the Company following a Change in Control and during the Term. 
This Agreement shall not be construed as


--------------------------------------------------------------------------------


creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

4.             The Executive’s Covenants.  The Executive agrees that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control during the Term, the Executive will remain in the employ of the
Company until the earliest of (i) a date which is six (6) months from the date
of such Potential Change in Control, (ii) the date of a Change in Control, (iii)
the date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

5.             Compensation Other Than Severance Payments.

5.1           Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive’s full salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period (other than any disability plan), until the Executive’s employment is
terminated by the Company for Disability.

5.2           If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.

5.3           If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due.  Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

2


--------------------------------------------------------------------------------


6.             Severance Payments.

6.1           If the Executive’s employ­ment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason, then
the Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 (“Severance Payments”) and Section 6.2,
in addition to any payments and benefits to which the Executive is entitled
under Section 5 hereof.  For purposes of this Agreement, the Executive’s
employment shall be deemed to have been terminated following a Change in Control
by the Company without Cause or by the Executive with Good Reason, if (i) the
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control, (ii) the Executive terminates his employment for Good Reason prior
to a Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such Person, or (iii) the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason and such
termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs).  For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Executive shall be presumed to be correct unless the Company
establishes to the Board by clear and convincing evidence that such position is
not correct.

(A)          In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (i) the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the Executive’s
target annual bonus pursuant to any annual bonus or incentive plan maintained by
the Company in respect of the fiscal year in which the Date of Termination
occurs or, if higher, the fiscal year in which the first event or circumstance
constituting Good Reason occurs.

(B)           For the twenty-four (24) month period immediately following the
Date of Termination, the Company shall arrange to provide the Executive and his
dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater after tax cost to the

3


--------------------------------------------------------------------------------


Executive than the after tax cost to the Executive immediately prior to such
date or occurrence; provided, however, that, unless the Executive consents to a
different method, such health insurance benefits shall be provided through a
third-party insurer.  Benefits otherwise receivable by the Executive pursuant to
this Section 6.1(B) shall be reduced to the extent benefits of the same type are
received by or made available to the Executive during the twenty-four (24) month
period following the Executive’s termination of employment (and any such
benefits received by or made available to the Executive shall be reported to the
Company by the Executive); provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the after tax cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circum­stance constituting Good Reason.

(C)           In addition to the benefits to which the Executive is entitled
under each DC Pension Plan, the Company shall pay the Executive a lump sum
amount, in cash, equal to the sum of (1) the amount that would have been
contributed or allocated to each DC Pension Plan by the Company on the
Executive’s behalf (without regard to whether such amount would be vested)
during the two years immediately following the Date of Termination, deter­mined
(x) as if the Executive made the maximum permissible contributions thereto
during such period, (y) as if the Executive earned compensation during such
period at a rate equal to the Executive’s compensation (as defined in the DC
Pension Plans) during the twelve (12) months immediately preced­ing the Date of
Termination or, if higher, during the twelve months immedi­ately prior to the
first occurrence of an event or circumstance constituting Good Reason, and (z)
without regard to any amendment to the DC Pension Plans made subsequent to a
Change in Control and on or prior to the Date of Termination, which amendment
adversely affects in any manner the compu­tation of benefits thereunder and (2)
all other amounts credited to the Executive’s account under each DC Pension Plan
to the extent such amounts were unvested on the Date of Termination.

(D)          If the Executive would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occur­rence of an event
or circumstance constituting Good Reason, had the Execu­tive’s employment
terminated at any time during the period of twenty-four (24) months after the
Date of Termination, the Company shall provide such post-retirement health care
or life insurance benefits to the Executive and the Executive’s dependents
commencing on the later of (i) the date on which such coverage would have first
become available and (ii) the date on which benefits described in subsection (B)
of this Section 6.1 terminate.

(E)           The Company shall provide the Executive with outplacement services
suitable to the Executive’s position for a period of two

4


--------------------------------------------------------------------------------


years or, if earlier, until the first acceptance by the Executive of an offer of
employment.

(F)           Notwithstanding any provision of any annual or long-term incentive
plan to the contrary, the Company shall pay to the Executive a lump sum amount,
in cash, equal to the sum of (i) any unpaid incentive compensation which has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent incentive
compensation awards to the Executive for all then uncompleted periods under any
such plan, calculated as to each such award by multiplying the award that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level (or, if greater, based on actual
results to Date of Termination), of the individual and corporate performance
goals established with respect to such award, by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such performance award period through the Date of Termination by the total
number of months contained in such performance award period.

6.2           (A)          Whether or not the Executive becomes entitled to the
Severance Payments, if any of the payments or benefits received or to be
received by the Executive (including any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

(B)           For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
inde­pendent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the mean­ing of section 280G(b)(4)(B) of the Code) in excess of

5


--------------------------------------------------------------------------------


the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code.  For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

(C)           In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code.  In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally deter­mined.  The Executive
and the Company shall each reasonably cooperate with the other in connection
with any administrative or judicial proceedings concerning the existence or
amount of liability for Excise Tax with respect to the Total Payments.

6.3           The payments provided in subsections (A),(C) and (F) of Section
6.1 hereof and in Section 6.2 hereof shall be made not later than the fifth day
following the Date of Termination (or if there is no Date of Termination, then
the date on which the Gross-Up Payment is calculated for purposes of Section 6.2
hereof); provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Executive or, in the
case of payments under Section 6.2 hereof, in accordance with Section 6.2
hereof, of the minimum amount of such payments to which the Executive is clearly
entitled and shall pay the remainder of such payments (together with interest on
the unpaid remainder (or on all such payments to the extent the Company fails to
make such payments when due) at 120% of the rate provided in section
1274(b)(2)(B)

6


--------------------------------------------------------------------------------


of the Code) as soon as the amount thereof can be determined but in no event
later than the thirtieth (30th) day after the Date of Termination.  In the event
that the amount of the estimated payments exceeds the amount subsequently
deter­mined to have been due, such excess shall constitute a loan by the Company
to the Executive, payable on the fifth (5th) business day after demand by the
Company (together with interest at 120% of the rate provided in section
1274(b)(2)(B) of the Code).  At the time that payments are made under this
Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

6.4           The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder.  Such payments shall be made within five (5)
business days after delivery of the Execu­tive’s written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

6.5           The Executive agrees that prior to and following the Date of
Termination, he shall retain in confidence any confidential information known to
him concerning the Company and its Affiliates and their respective businesses
for as long as such information is not publicly disclosed.

6.6           Notwithstanding anything to the contrary, all compensation and
benefits payable to Executive pursuant to this Section 6 (other than Sections
6.2 and 6.4) are conditioned on receipt by the Company of an executed release of
claims by Executive in the form attached hereto as Exhibit A and the expiration
of any revocation period in such release.

7.             Termination Procedures and Compensation During Dispute.

7.1           Notice of Termination.  After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. 
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.  Further, a Notice of Termination for Cause is
required to include a copy of a resolution duly adopted by the affirmative vote
of not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering

7


--------------------------------------------------------------------------------


such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

7.2           Date of Termination.  “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

7.3           Dispute Concerning Termination.  If within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

7.4           Compensation During Dispute.  If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 7.3 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof.  Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.

8.             No Mitigation.  The Company agrees that, if the Executive’s
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the

8


--------------------------------------------------------------------------------


Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof. 
Further, except as specifically provided in Section 6.1(B) hereof, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

9.             Successors; Binding Agreement.

9.1           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive’s employment for Good
Reason after a Change in Control, except that, for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

9.2           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

10.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
regis­tered mail, return receipt requested, postage prepaid, addressed, if to
the Executive, to the address inserted below the Executive’s signature on the
final page hereof and, if to the Company, to the address set forth below, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

 

9


--------------------------------------------------------------------------------


To the Company:

CF Industries Holdings, Inc.

4 Parkway North, Suite 400

Deerfield, Illinois 60015-2590

Attention:  Vice President, Human Resources

11.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement supersedes any
other agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party;
provided, however, that this Agreement shall supersede any agreement setting
forth the terms and conditions of the Executive’s employment with the Company
only in the event that the Executive’s employment with the Company is terminated
on or following a Change in Control, by the Company other than for Cause or by
the Executive for Good Reason.   The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois.  All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections.  Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.

12.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

14.           Settlement of Disputes; Arbitration.  14.1 All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board and shall be in writing.  Any denial by the Board of a claim for
benefits under this Agreement shall be delivered to the Executive in writing and
shall set forth the specific reasons for the denial and the specific provisions
of this Agreement relied upon.  The

10


--------------------------------------------------------------------------------


Board shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim and shall further allow the Executive to appeal to the
Board a decision of the Board within sixty (60) days after notification by the
Board that the Executive’s claim has been denied.  Notwithstanding the above, 
in the event of any dispute, any decision by the Board hereunder shall be
subject to a de novo review by the arbitrator.

14.2         Any further dispute or controversy arising under or in connec­tion
with this Agreement shall be settled exclusively by arbitration in Chicago,
Illinois in accordance with the rules of the American Arbitration Association
then in effect; provided, however, that the evidentiary standards set forth in
this Agreement shall apply.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  Notwithstanding any provision of this
Agreement to the contrary, the Executive shall be entitled to seek specific
performance of the Executive’s right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

15.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:

(A)          “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

(B)           “Auditor” shall have the meaning set forth in Section 6.2 hereof.

(C)           “Base Amount” shall have the meaning set forth in section
280G(b)(3) of the Code.

(D)          “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

(E)           “Board” shall mean the Board of Directors of the Company.

(F)           “Cause” for termination by the Company of the Executive’s
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise.  For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in

11


--------------------------------------------------------------------------------


or not opposed to the best interest of the Company and (y) in the event of a
dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes to the
Board by clear and convincing evidence that Cause exists.

(G)           “Change in Control” shall mean the first to occur of:

(I)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of CF Industries Holdings, Inc. (not including in the
securities beneficially owned by such Person any securities acquired directly
from CF Industries Holdings, Inc. or any of its subsidiaries) representing 25%
or more of the combined voting power of  CF Industries Holdings, Inc.’s then
out­standing securities; or

(II)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date of the initial public offering, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of CF
Industries Holdings, Inc.) whose appointment or election by the Board or
nomination for election by CF Industries Holdings, Inc.’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previ­ously so approved or
recommended; or

(III)         there is consummated a merger or consolidation of CF Industries
Holdings, Inc. or any direct or indirect subsidiary of CF Industries Holdings,
Inc. with any other corporation, other than a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the Board of the entity
surviving such merger or consolidation or, if CF Industries Holdings, Inc. or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or

(IV)         the stockholders of CF Industries Holdings, Inc. approve a plan of
complete liquidation or dissolution of CF Industries Holdings, Inc. or there is
consummated an agreement for the sale or disposition by CF Industries Holdings,
Inc. of all or substantially all of CF Industries Holdings, Inc.’s assets, other
than (a) a sale or disposition by CF Industries Holdings, Inc. of all or
substantially all of CF Industries Holdings, Inc.’s assets to an entity, at
least 60% of the combined voting power of the voting securities of which are
owned by stockholders of CF Industries Holdings, Inc. following the completion
of such transaction in substantially the same proportions as their ownership of
CF Industries

12


--------------------------------------------------------------------------------


Holdings, Inc. immediately prior to such sale or (b) other than a sale or
disposition by CF Industries Holdings, Inc. of all or substantially all of CF
Industries Holdings, Inc.’s assets immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or, if such entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred (1) by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of CF Industries Holdings, Inc. immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of CF Industries Holdings, Inc. immediately following such transaction or
series of transactions or (2) as a result of the initial public offering of the
Company’s common stock or any transactions or any events contemplated by such
offering.

(H)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

(I)            “Company” shall mean CF Industries Holdings, Inc., as applicable,
and except in determining under Section 15(G) hereof whether or not any Change
in Control of the Company has occurred, shall include any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

(J)            “DC Pension Plan” shall mean any tax-qualified, supplemental or
excess defined contribution plan maintained by the Company and any other defined
contribution plan or agreement entered into between the Executive and the
Company which is designed to provide the executive with supplemental retirement
benefits.

(K)          “Date of Termination” shall have the meaning set forth in Section
7.2 hereof.

(L)           “Disability”  shall be deemed the reason for the termination by
the Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.

13


--------------------------------------------------------------------------------


(M)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

(N)          “Excise Tax” shall mean any excise tax imposed under section 4999
of the Code.

(O)          “Executive” shall mean the individual named in the first para­graph
of this Agreement.

(P)           “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (VII) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (I), (V), (VI) or (VII) below, such
act or failure to act is corrected prior to the Date of Termination specified in
the Notice of Termination given in respect thereof:

(I)            the assignment to the Executive of any duties inconsistent with
the Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control including,
without limitation, if the Executive was, immediately prior to the Change in
Control, an executive officer of a public company, the Executive ceasing to be
an executive officer of a public company;

(II)           a reduction by the Company in the Executive’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time except for across-the-board salary reductions similarly affecting all
executives of the Company and all executives of any Person in control of the
Company;

(III)         the relocation of the Executive’s principal place of employment to
a location more than 35 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(IV)         the failure by the Company to pay to the Executive any portion of
the Executive’s current compensation or to pay to the

14


--------------------------------------------------------------------------------


Executive any portion of an installment of deferred compensation under any
deferred compensation program of the Company, within seven (7) days after the
date demand for payment is made provided such compensation is due;

(V)           the failure by the Company to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control which is material to the Executive’s total compensation unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;

(VI)         the failure by the Company to continue to pro­vide the Executive
with benefits substantially similar to those enjoyed by the Executive under any
of the Company’s pension, savings, life insurance, medical, health and accident,
or disability plans in which the Executive was participating immediately prior
to the Change in Control (except for across the board changes similarly
affecting all executives of the Company and all executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled with the Company in accordance with the vacation policy applicable to
the Executive in effect at the time of the Change in Control; or

(VII)        any purported termination of the Executive’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.  The Executive’s right to terminate the
Executive’s employment for Good Reason shall not be affected by the Executive’s
incapacity due to physical or mental illness.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.

15


--------------------------------------------------------------------------------


(Q)          “Gross-Up Payment” shall have the meaning set forth in Section 6.2
hereof.

(R)           “Notice of Termination” shall have the meaning set forth in
Section 7.1 hereof.

(S)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) CF Industries Holdings, Inc. or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of CF Industries, Inc. or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
owner­ship of stock of the Company.

(T)           “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

(I)            the Company enters into an agreement, the con­summation of which
would result in the occurrence of a Change in Control;

(II)           the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;

(III)         any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(IV)         the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

(U)          “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.

(V)           “Severance Payments” shall have the meaning set forth in Section
6.1 hereof.

(W)         “Tax Counsel” shall have the meaning set forth in Section 6.2
hereof.

16


--------------------------------------------------------------------------------


(X)          “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(Y)           “Total Payments” shall mean those payments so described in Section
6.2 hereof.

 

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

By:

 /s/ Stephen R. Wilson

 

 

Stephen R. Wilson

 

 

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 /s/ W. Anthony Will

 

 

W. Anthony Will

18


--------------------------------------------------------------------------------


EXHIBIT A

 

RELEASE

 

(a)  W. Anthony Will ("Executive") for and in consideration of benefits provided
pursuant to the Change in Control Severance Agreement with CF Industries
Holdings, Inc. (collectively, referred to herein as the "Company") entered into
as of April 24, 2007 (the "Severance Agreement"), on behalf of Executive and
Executive's heirs, executors, administrators, successors and assigns,
voluntarily, knowingly and willingly releases and discharges the Company and its
parents, subsidiaries and affiliates (collectively, the "Company Group"),
together with their respective present and former partners, officers, directors,
employees and agents, and each of their predecessors, heirs, executors,
administrators, successors and assigns, and any and all employee pension or
welfare benefit plans of the Company, including current and former trustees and
administrators of these plans (collectively, the "Company Releasees") from any
and all charges, complaints, claims, promises, agreements, controversies, causes
of action, demands, damages and liabilities ("Claims") of any nature whatsoever,
known or unknown, suspected or unsuspected, which against the Company Releasees,
jointly or severally, Executive or Executive's heirs, executors, administrators,
successors or assigns ever had or now have by reason of any matter, cause or
thing whatsoever arising from the beginning of time to the time Executive
executes this release (the "Release").  This Release includes, without
limitation, any Claims arising out of or relating in any way to Executive's
employment or director relationship with the Company, or the termination
thereof, any Claims arising under any statute or regulation, including but not
limited to the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, or the
Employee Retirement Income Security Act of 1974, each as amended, or any other
federal, state or local law, regulation, ordinance or common law, or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between any Company Releasee and Executive.  Executive shall not be
entitled to any recovery, in any action or proceeding that may be commenced on
Executive's behalf in any way arising out of or relating to the matters released
under this Release.  Notwithstanding the foregoing, nothing herein shall release
any Company Releasee from any Claim based on (i) Executive's rights under the
Severance Agreement or any other agreement with the Company (including, but not
limited to, any stock option agreements), (ii) any right or claim that arises
after the date Executive executes this Release, (iii) Executive's eligibility
for indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of the Company (or any affiliate or subsidiary) or any
applicable insurance policy, with respect to any liability Executive incurs or
incurred as a director, officer or employee of the Company or any affiliate or
subsidiary (including as a trustee, director or officer of any employee benefit
plan) or (iv) any rights Executive may have to vested benefits under any
employee benefit plan or program.

 

19


--------------------------------------------------------------------------------


(b)  Executive has been advised to consult with an attorney of Executive's
choice prior to signing this Release, has done so and enters into this Release
freely and voluntarily.

 

[(c) Executive acknowledges that the Company has enclosed with this Release
information concerning (i) the ages and job titles of all employees who are
eligible to receive severance pay and (ii) the ages of all employees in the same
job classification or organizational unit who are not eligible to receive
severance pay.] 1

 

(d)  Executive has had at least [twenty-one (21)] [forty-five (45)] 2 calendar
days to consider the terms of this Release.  Once Executive has signed this
Release, Executive has seven (7) additional days to revoke Executive's consent
and may do so by writing to the Company as provided in Section 10 of the
Severance Agreement.  Executive's Release shall not be effective, and no
payments or benefits shall be due under Section 6 of the Severance Agreement,
until the eighth day after Executive has executed this Release and returned it
to the Company, assuming that Executive has not revoked Executive's consent to
this Release during such time (the "Revocation Date").

 

(e)  In the event that any one or more of the provisions of this Release shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder thereof shall not in any way be affected or
impaired thereby.

 

(f)  This Release shall be governed by the law of the State of Illinois without
reference to its choice of law rules.

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Signed as of this      day of                  .

 

 

 

 

 

 

 

 

W. Anthony Will

 

 

 

 

 

 

 

 

Signed as of this      day of                   .

 

 

 

 

 

--------------------------------------------------------------------------------

(1)           Note:  this paragraph is to be included only for applicable group
terminations or exit incentive programs.

 

(2)           Note:  use longer period for applicable group terminations or exit
incentive programs.

 

20


--------------------------------------------------------------------------------